Citation Nr: 1640169	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  09-40 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for fibromyalgia, bilateral legs.

2.  Entitlement to service connection for ischemic heart disease, including as due to Agent Orange exposure.

3.  Entitlement to service connection for coronary artery disease (claimed as heart condition and as chest pain.

4.  Entitlement to service connection for acid reflux disorder.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for headaches.  

7.  Entitlement to service connection for sleep apnea.  



8.  Entitlement to service connection for musculoskeletal discomfort with tender points

9.  Entitlement to service connection for arthritis of the lumbar spine, cervical spine, and bilateral shoulders.

10.  Entitlement to an increased evaluation for burn scars, left leg, currently rated as 10 percent disabling prior to January 9, 2012, and 30 percent disabling from that date.  

11.  Entitlement to a total disability evaluation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel












INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) regional office (RO) located in Montgomery, Alabama.

In rating decision issued in June 2009, the RO, inter alia, denied service connection for sleep apnea, acid reflux, arthritis of the bilateral shoulders, arthritis of the cervical and lumbar spine, diabetes mellitus, CAD, headaches, muscle skeletal discomfort with tender points, and sleep apnea; determined new and material evidence had not been submitted to reopen the underlying claim for service connection for fibromyalgia; and continued to rate the Veteran's burn scars, left leg as 10 percent disabling.  

In an August 2010 rating decision, the RO denied entitlement to ischemic heart disease due to Agent Orange exposure.  

In a November 2015 rating decision, the RO increased the assigned rating for burn scars of the left leg to 30 percent disabling, effective January 9, 2012.  

In prior correspondence and in his October 2009 and March 2014 substantive appeals, the Veteran indicated that he desired a Central Office hearing; however, in April 2014 correspondence, he withdrew his hearing request.  

Although the RO previously denied entitlement to TDIU in an October 2011 rating decision, the issue of TDIU has also been added as part of the appeal for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for arthritis of the lumbar spine, cervical spine, and bilateral shoulders as well as musculoskeletal discomfort with tender points; higher ratings for left leg burn scar; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  In a January 2006 rating decision, the RO denied the Veteran's claim for service connection for fibromyalgia, bilateral legs.  He was advised of the decision, and of his appellate rights, but did not appeal the RO's decision. 

2.  Additional evidence received since the January 2006 rating decision is cumulative or redundant of the evidence of record at the time of that decision, or not pertinent to the claim; none of the additional evidence received relates to an unestablished fact necessary to substantiate the claim for service connection for fibromyalgia, bilateral legs, or raises a reasonable possibility of substantiating the claim.

3.  The Veteran does not have CAD or ischemic heart disease that is related to service.  

4.  The Veteran does not have an acid reflux disorder that is related to service.  

5.  The Veteran does not have diabetes mellitus that is related to service.  

6.  At no time during the pendency of the appeal does the Veteran have a current disorder manifested by either headaches or sleep apnea.  


CONCLUSIONS OF LAW

1.  The January 2006 rating decision denying service connection for fibromyalgia of the bilateral legs is final. 38 U.S.C.A. § 7105 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1105 (2015). 

2.  New and material evidence has not been received to reopen the Veteran's claim for service connection for fibromyalgia of the bilateral legs.  38 U.S.C.A. §§ 1131, 5108 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.303, 3.156 (2015).

3.  The criteria for service connection for CAD and ischemic heart disease have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for acid reflux have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.303, 3.304, (2015).

5.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

6.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.303, 3.304 (2015).

7.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Regarding whether new and material evidence had been received to reopen a claim for fibromyalgia, bilateral legs, in a January 2009 notification letter, the Agency of Original Jurisdiction (AOJ) provided the Veteran with definitions of new and material evidence, as well as the requirements for the underlying service connection claim, pursuant with Kent v. Nicholson, 20 Vet. App. 1 (2006).  For the remaining claims, the January 2009 and February 2010 letters satisfied the duty to notify provisions and notified the Veteran of regulations pertinent to the establishment of an effective date and disability rating.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As to the duty to assist, the Board finds that VA has secured all available and identified evidence including VA and private treatment records.  The Board acknowledges that the Veteran's service treatment records are missing.  Previously, in September 2005, the RO issued a formal finding on the unavailability of service records and all the procedures that were followed in an attempt to obtain the missing service records.  The memorandum stated that all efforts to obtain the needed military information have been exhausted and further attempts were futile.  In a November 2005 letter, the Veteran was informed that VA was unable to locate his service medical records and was asked to submit a copy of the records or any other medical data himself.  See McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In June and July 2006, the Veteran submitted additional service records that were in his possession.  The June 2009 rating decision and October 2009 statement of the case restated that the March 2004 request for the Veteran's service medical records received a negative reply from the National Personnel records Center (NPRC) and that the RO only had limited records to include an induction examination, medical history, and a physical profile.  The Veteran has neither alleged any specific treatment in service related to his current disabilities on appeal nor submitted any additional evidence.

The Board notes that a VA medical opinion has not been obtained in connection with the Veteran's claims to reopen.  However, as new and material evidence has not been submitted, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach.  38 C.F.R. § 3.159 (c)(iii).

Regarding, the claims seeking service connection for headaches, sleep apnea, CAD, ischemic heart disease, acid reflux, and diabetes mellitus, the Board notes that the Veteran has not been afforded VA medical examinations in conjunction with the current appeal.  Upon review of the record, the Board has determined that such examinations are not required in the present case.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006) (a VA examination or opinion is necessary where there other criteria are met and there is "insufficient competent medical" evidence for VA to decide the claim).  This is because the Veteran has not been diagnosed with a current chronic headache or sleep apnea.  Also current diagnoses of the claimed acid reflux, CAD, ischemic heart disease, and diabetes mellitus, are recognized by VA and the determinative questions - whether the claimed disorders were incurred in service or as the result of a disease or injury therein - are factual in nature and are not within the scope of a medical examination.  As the Board's findings are that the claimed disorders were not incurred in service or for many years thereafter, referral of this case to obtain an examination and/or an opinion as to the etiology of the claimed disorders would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease or event, and could only result in a speculative opinion or purported opinion of no probative value.  As no medical examination or medical opinion would help substantiate the Veteran's claims, the Board does not find that any such development is necessary.  See 38 U.S.C.A. § 5103A (a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159 (d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); see Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  New and Material Evidence

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2015).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, in a January 2006 rating decision, the RO denied the Veteran's claim for service connection for fibromyalgia, bilateral legs.  At the time of the January 2006 denial, the evidence of record included February 1984 National Guard enlistment reports of medical examination and history, his service vaccination records, VA treatment records, treatment records from Montgomery Cardiovascular Associates, and multiple lay statements.  

The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the Board's decision.  Nor was any new and material evidence received within a year. 38 C.F.R. § 3.156 (b) (2015).  As a result, the rating decision became final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1105 (2015).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For claims to reopen filed on or after August 29, 2001-such as the Veteran's-evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2015).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeal for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component of what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has also held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. Id.  

Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156 (c)(1)(i).  Thus, new and material evidence is not needed to reopen a previously denied claim when relevant personnel records and/or any other relevant service department records are received after a prior final denial.  The claim is instead reviewed on a de novo basis.

The Board notes that service hospitalization records have since been associated with the claims file regarding the Veteran's left leg burn injury.  However, these records are not relevant to the Veteran's fibromyalgia claim.  As a result, the Board finds that the provisions of 38 C.F.R. §3.156 (c) do not apply to the facts of this case and that the Veteran's claim should not be reconsidered on this basis.

In this case, new and material evidence regarding the claim for fibromyalgia, bilateral legs, has not been received.  In this regard, new evidence has been obtained but such is not material.  Specifically, new evidence associated with the Veteran's claims file since the January 2006 final denial includes additional VA treatment records and statements from the Veteran.  However, none of the evidence indicates that the Veteran has a current diagnosis of fibromyalgia, including in the bilateral legs, or that he has current diagnosis of fibromyalgia that is related to his military service, which were the elements of service connection that were lacking at the time of the last final denial.  Specifically, the VA treatment records and additional private treatment records are negative for any complaints, treatment, or diagnoses related to fibromyalgia and service.  

The Board has considered the Veteran's claim that he has fibromyalgia in both legs that is "service connected".  See e.g. December 2007 VA Form 21-4138, Statement in Support of Claim.  The statement indicating that he currently has fibromyalgia in both legs that is related to service is duplicative of the formal claim he filed in October 2005 in connection with his previous claim for service connection.  Moreover, the Board acknowledges the Veteran's contention that he has a disability manifested by fibromyalgia.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  In this case, however, the Veteran is not competent to diagnose fibromyalgia.  See Jandreau, supra.

In summary, the Board finds that while new evidence has been submitted since the last final decision in January 2006, the new evidence is not material, as it does not raise a reasonable possibility of substantiating the claim.  Even when considering the newly submitted evidence together with the previous evidence of record, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim of service connection.  Accordingly, new and material evidence has not been received sufficient to reopen the previously denied claim for service connection and the claim must be denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be established under 38 C.F.R. § 3.303 (b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303 (b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303 (b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§  1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

A.  Coronary Artery Disease and Ischemic Heart Disease

The Veteran asserts that he has heart disease, including CAD and ischemic heart disease, that should be service-connected.  He also contends that service connection is warranted for ischemic heart disease as presumptive conditions for veterans who have been exposed to Agent Orange.  In this regard, he asserts that he was exposed to Agent Orange during service in South Korea. 

Certain chronic diseases, including CAD and ischemic heart disease, may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 C.F.R. §§ 3.307 (a)(3); 3.309(a) (2015). 

In addition if a veteran was exposed to an herbicide agent during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, certain diseases, including ischemic heart disease, shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307 (d) are also satisfied. 38 C.F.R. § 3.309 (e).

Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain veterans who served in Korea.  Specifically, VA added a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307 that reads as follows: 

(a)(6)(iv) A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 

This amendment is applicable to all applications for benefits that are received by VA on or after February 24, 2011 and to all applications for benefits that are pending before VA, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on February 24, 2011.  Thus, the amendment possibly applies to the Veteran's claim.

Initially, the record does not show that the Veteran had any exposure to herbicides during his military service.  While the Veteran served in Korea, he did not serve during the timeframe that is pertinent to presumptive exposure to herbicides, a noted above. Here, the Veteran's DD Form 214 shows he had active duty from October 1979 to October 1982 with one year and fifteen days of foreign service; however, there are no ribbons/badges indicating where he served.  He has reported that he served in Korea from September 1981 to September 1982.  See March 2010 VA Form 21-4138, Statement in Support of Claim.  He also furnished statement by a retired Army Officer indicating he served with the Veteran in Korea in 1981.  See July 2005 Buddy/Lay Statement.  Assuming those statements are valid it should be noted the veteran did not serve in Korea during the presumptive period of April 1968 and August 1971.   Therefore, service connection for ischemic heart disease on a presumptive basis is not warranted based on presumed exposure to herbicides under 38 C.F.R. § 3.307, 3.309(e).

The limited service treatment and hospital records are negative for any complaints, treatment, or diagnoses related to a heart disorder.

After considering the totality of the record, the Board finds the preponderance of the lay and medical evidence to be against the awards of service connection for CAD or ischemic heart disease.  Post service treatment records reflect that the Veteran did not seek treatment for and was not diagnosed with either of the claimed disorders until many years after service separation and well beyond the one year presumptive period.  A March 2002 letter from Dr. M.B. Williams noted the Veteran's complaints of atypical chest pain for the past three to four months; however, the physician specifically reported that the Veteran did not have a history of any known coronary disease.  An April 2001 letter from Dr. M.B. Williams revealed that no ischemia was found on nuclear stress test.  The first post service documentation of a heart disorder was in VA treatment records dated in November 2005 when the Veteran underwent a cardiac catheterization and was diagnosed with CAD in December 2005.  A September 2007 nuclear study by the Auburn Cardiovascular Clinic revealed abnormal graded exercise tolerance test with stress nuclear imaging for inferior ischemia with mild exertion.  He subsequently underwent a saphenous vein bypass graft in September 2007.  A June 2014 cardiology consult noted that he had ischemic heart disease.  These lengthy periods without complaint or treatment are evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, no competent expert has opined that any of the current claimed disorders were incurred in service, or otherwise related to service, or manifested to a compensable degree within a year of service separation.

With regard to the Veteran's assertion that the current claimed disorders began during service or are otherwise related to service, the Veteran is competent to report such lay incidents as in-service injury, treatment, or contemporaneous diagnosis as told to him by a doctor (which he does not assert), placement on profile (which he does not assert), and symptoms he experienced at any time, including in service and during the years after service to the present.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

The Board recognizes that a layperson is competent to testify regarding certain observable symptomatology such as pain.  See Jandreau, 492 F.3d at 1372; see also Buchanan, 451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran, however, is not competent to establish a matter that requires medical knowledge, such as providing a diagnosis or etiology of a heart disease, including CAD and ischemic heart disease, as such disorders are complex disorders which require specialized medical knowledge. Id.  The Veteran is also not competent to establish an etiological link between any current disorder, and any disease, injury, or other incident of service. Id.   

Insomuch as the Veteran is competent to report the observable symptoms of a heart disability, any such assertions of in-service onset made by him are not considered credible when weighted against the remainder of the record.  As noted above, the Veteran was not diagnosed with and did not seek treatment for any of the claimed disorders during service, or for many years thereafter.  Moreover, at the time he was diagnosed with CAD in 2005, he did not report in-service onset or file claims for service connection, though he did previously file service connection claims for other disorders, indicating awareness of the process.  Even considering the Veteran's initial reports of atypical chest pain in March 2002, this was still many years after service and at that time he only reported having such symptoms for three or four months.  Thus, for these reasons, any claim of in-service onset is not considered credible and are granted no probative weight by the Board.  Furthermore, to the extent that the Veteran alleges that he was exposed to Agent Orange during service but did not serve in the location or time period needed for presumptive service connection to apply, the Board notes that the Veteran did not lay any factual foundation for his alleged exposure to the herbicide.  He provided no details or context for his reported exposure.  As such, this is not probative evidence of an in-service event that could be related to the current diagnoses. 

In conclusion, the Board concludes that the preponderance of the evidence is against the claims for service connection for CAD and ischemic heart disease.  The Board also concludes that there is no doubt to be otherwise resolved, and these claims must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

B.  Acid Reflux Disorder and Diabetes Mellitus

The limited service treatment and hospital records are negative for any complaints, treatment, or diagnoses related to an acid reflux disorder and diabetes mellitus. 

Moreover, the Veteran did not seek treatment for and was not diagnosed with either of the claimed disorders until many years after service separation.

Based on a review of the evidence, the Board finds the preponderance of the lay and medical evidence to be against the awards of service connection for acid reflux disorder and diabetes mellitus.  Although service connection may also be granted for diabetes mellitus, when manifested to a compensable degree within one year of separation from service, the medical evidence shows a diagnosis many years after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.307, 3.309.  Here, a March 2002 letter from Dr. M.B. Williams specifically reported that the Veteran did not have a history of diabetes mellitus.  VA treatment records reveal that the Veteran was first diagnosed with diabetes mellitus in May 2003.  The record indicates that the Veteran did not start complaining of acid reflux symptoms until October 2006.  These lengthy periods without complaint or treatment are evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson, 230 F.3d 1330.  Furthermore, no competent expert has opined that any of the current claimed disorders were incurred in service or manifested to a compensable degree within a year of service separation.

With regard to the Veteran's assertion that the current claimed disorders began during service, the Veteran is competent to report such lay incidents as in-service injury, treatment, or contemporaneous diagnosis as told to him by a doctor (which he does not assert), placement on profile (which he does not assert), and symptoms he experienced at any time, including in service and during the years after service to the present.  See Jandreau, 492 F.3d 1372; see also Buchanan, 451 F.3d 1331. 

The Board recognizes that a layperson is competent to testify regarding certain observable symptomatology such as pain.  See Jandreau, 492 F.3d at 1372; see also Buchanan, 451 F.3d at 1331.  The Veteran, however, is not competent to establish a matter that requires medical knowledge, such as providing a diagnosis or etiology of acid reflux and diabetes mellitus, as such disorders are complex disorders which require specialized medical knowledge. Id.  The Veteran is also not competent to establish an etiological link between any current disorder, and any disease, injury, or other incident of service. Id.   

Although the Veteran is competent to report the observable symptoms of acid reflux and diabetes mellitus, any such assertions of in-service onset made by him are not considered credible when weighted against the remainder of the record.  As noted above, the Veteran was not diagnosed with and did not seek treatment for any of the claimed disorders during service, or for many years thereafter.  Moreover, at the time he was diagnosed with diabetes mellitus in May 2003 and complained of acid reflux symptoms in October 2006, he did not report in-service onset or file claims for service connection, though he did previously file service connection claims for other disorders, indicating awareness of the process.  Thus, for these reasons, his more recent assertions of in-service onset are not considered credible and are granted no probative weight by the Board. 

In conclusion, the Board concludes that the preponderance of the evidence is against the claims for service connection for an acid reflux disorder and diabetes mellitus.  The Board also concludes that there is no doubt to be otherwise resolved, and these claims must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

C.  Headaches and Sleep Apnea

The Veteran contends that he has sleep apnea and a headache disability that is related to his service.  

A review of the Veteran's limited service treatment records shows no complaints, treatment, or diagnoses related to headaches or sleep apnea.  

Regarding headaches, post service treatment records include a VA treatment record dated on October 29, 2003, in which the Veteran reported a complaint of having headaches.  An October 2005 VA treatment record noted that headaches from the nitrates were subsiding.  However, treatment records prior to and since these dates, including during the relevant appeal period, are negative for any complaints, treatment, or diagnoses related to a chronic headache disability.  In fact on multiple physical examinations, including in January 2010, April 2012 and January 2016, the Veteran specifically denied having headaches.  

Regarding sleep apnea, post service VA and private treatment records reflect that the Veteran has sleep difficulties related to pain from his service-connected burn scars of the left leg; however, the records are negative for any complaints, treatment, or diagnoses related to sleep apnea. 

Overall, the Veteran has not submitted any pertinent evidence to support his contention that he has a diagnosis of sleep apnea and/or a chronic headache disability.

In order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court noted that Congress specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim. Id.  The Board does not reach the question of the whether a headache disability began within one year of service separation, or whether a headache disability and sleep apnea are due to service, because a current chronic headache disability and sleep apnea have not shown by the evidence of record.

To the extent that the claimant himself suggests that he has sleep apnea and a chronic headache disability, this is not a simple medical condition capable of lay diagnosis.  And it is not argued or shown that the claimant, as a lay person, is qualified through specialized education, training, or experience to diagnose a headache condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Board consequently finds that the claimant's contention that he currently suffers from sleep apnea and a chronic headache disability is not competent and is in turn of no probative value.  See Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007).

In these circumstances, the Board finds that the claim for service connection for sleep apnea and a headache disability must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert.


ORDER

The petition to reopen the claim of entitlement to service connection for fibromyalgia, bilateral legs, based on the submission of new and material evidence is denied.

Entitlement to service connection for ischemic heart disease is denied.

Entitlement to service connection for coronary artery disease is denied.

Entitlement to service connection for acid reflux disorder is denied.

Entitlement to service connection for diabetes mellitus is denied.

Service connection for headaches is denied. 

Service connection for sleep apnea is denied.  


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claims.

In regards to the Veteran's claim for arthritis in the lumbar and cervical spine as well as the bilateral shoulders and musculoskeletal discomfort with tender points, VA treatment records show a current diagnosis of osteoarthritis and pain in his joints.  A January 2004 treatment record noted a small soft tissue mass of the post cervical area with mild tenderness.  In July 2005, the Veteran had complaints of neck pain with an onset of 1980, in which the Veteran was diagnosed with osteoarthritis.  

The limited service treatment records associated with the record include a February 1984 enlistment report of medical history for the Army National Guard, in which the Veteran indicated that he had broken bones and recurrent back pain.  It was noted that the Veteran had a bruised back at 30 years old (1982) and that he wore a back brace.  

On review of the record, the Veteran has not been afforded a VA examination to address ether he has current arthritis of the lumbar and cervical spine as well as the bilateral shoulders and musculoskeletal discomfort with tender points that are directly related to service or a service-connected disability.  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A (d)(2) (West 2014 & Supp. 2015); McLendon v. Nicholson, 20 Vet. App. 79   (2006); 38 C.F.R. § 3.159 (c)(4)(i) (2015).

The Veteran contends that his service-connected burn scars, left leg are more severe than currently rated.  VA's duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board notes that the Veteran was last afforded a VA examination to assess the severity of his service-connected left leg burn scars in January 2009, more than seven years ago.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the evidence suggests that the Veteran's disabilities have worsened since the last VA examination.  Recent VA treatment records dated April 2015 noted the Veteran's reports of weakness in the left lower limb.  In October 2015, he had complaints of numbness and burning and in January 2016, he reported intermittent throbbing and aching that worsened at night time in the area of his scars.  As worsening symptomatology has been alleged, the Veteran should be afforded new VA examinations to determine the current nature and severity of his service-connected burn scars, left leg disabilities.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

On review of the record, it appears that the Veteran received ongoing care at the Tuskegee and Montgomery VA Medical Centers (VAMCs).  The current record also reflects treatment records from the Tuskegee and Montgomery VAMCs dated through July 2016; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain all pertinent, outstanding records of evaluation and/or treatment of the Veteran, to include those from the Tuskegee and Montgomery VAMCs dated after July 2016,following the current procedures prescribed in 38 C.F.R. § 3.159 (c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, to include private treatment records.  Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

Remand of the issue of entitlement to a TDIU is warranted because it is inextricably intertwined with the issues on appeal.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another).
Accordingly, the case is REMANDED for the following action:

1. Obtain from the Tuskegee and Montgomery VAMCs all outstanding, pertinent records dated since July 2016.

2.  Schedule the Veteran for a VA examination to address the etiology of any lumbar and cervical spine and bilateral shoulder disabilities along with musculoskeletal discomfort with tender points.  The claims file should be made available for review.

 a) With respect to any diagnosed lumbar and cervical spine and bilateral shoulder disabilities along with musculoskeletal discomfort with tender points, the Board requests an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the disability had its onset during service or is otherwise medically related to an in-service injury or disease.

b) The examiner is asked to consider the February 1984 enlistment report of medical history for the Army National Guard, indicating that the Veteran had had a bruised back at 30 years old (1982) and that he wore a back brace.  The record also suggested that he had broken bones and recurrent back pain.  A July 2005 VA treatment record noted the Veteran's complaints of neck pain with an onset of 1980, in which the Veteran was diagnosed with osteoarthritis. 

3.  Schedule the Veteran for a VA examination to obtain the current severity of the Veteran's burn scars of his left leg.

4.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


